                                          Attorneys at Law
                       45 BROADWAY, SUITE 620, NEW YORK, NEW YORK 10006
                              TEL: (212) 248-7431 FAX: (212) 901-2107
                                WWW.NYCEMPLOYMENTATTORNEY.COM
                                   A PROFESSIONAL LIMITED LIABILITY COMPANY




December 18, 2019

Via ECF                                                 MEMO ENDORSED
The Honorable Ona T. Wang
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Courtroom 20D
New York, NY 10007

       Re:     Cazley v. Cosi, Inc., et al.
               Index No: 19-cv-00197 (PAE)

Dear Judge Wang:

       We represent the Plaintiff in the above referenced matter. We respectfully write Your
Honor, in conjunction with Defendants, to advise the Court that this matter has resolved itself. As
such, we request that the settlement conference, presently scheduled for December 20, 2019, be
cancelled.

       We appreciate Your Honor’s willingness to assist the Parties in resolving this matter and
apologize for any inconvenience we may have caused.


Respectfully Submitted,                     Application Granted.
                                            The settlement conference scheduled for December 20,
Phillips & Associates, PLLC                 2019 is adjourned. Parties are directed to filed a joint status
Attorneys for Plaintiff                     letter by January 17, 2020 if the case has not been
                                            discontinued by then.
/s/ Gregory W. Kirschenbaum                 SO ORDERED.
Gregory W. Kirschenbaum, Esq.
45 Broadway, Suite 620
New York, NY 10006
(212) 248-7431                              __________________________________
                                            Ona T. Wang              12/18/2019
                                            U.S. Magistrate Judge
